Citation Nr: 1747162	
Decision Date: 10/20/17    Archive Date: 10/31/17

DOCKET NO.  10-04 708	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUES

1. Entitlement to service connection for a bilateral should disorder, to include as due to an undiagnosed illness.

2. Entitlement to service connection for a bilateral elbow disorder, to include as due to an undiagnosed illness.

3. Entitlement to service connection for a bilateral hand disorder, to include as due to an undiagnosed illness.


REPRESENTATION

Veteran represented by:	James M. McElfresh, Agent


WITNESS AT HEARING ON APPEAL

Veteran
ATTORNEY FOR THE BOARD

D. Houle, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1989 to July 1993, which included service in Southwest Asia.
 
These matters come before the Board of Veterans' Appeals (Board) on appeal from a January 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Reno, Nevada.

In September 2010, the Veteran testified at a videoconference hearing before the undersigned at the Las Vegas office of the Reno RO.  A transcript of that hearing is of record.

The Board previously remanded these claims in November 2011 and September 2014 for additional development.  Such development has been completed and these matters are returned to the Board for further consideration.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required on his part.


REMAND

The Board notes that this appeal was previously remanded in November 2011 and September 2014, in part, to secure a complete copy of the Veteran's service treatment records (STRs).  While additional STRs were located and added to the record, in compliance with the Board's November 2011 and September 2014 remand directives, it appears that the Veteran's separation examination from 1993 remains absent from the record.  As the Veteran's STRs and Military Personnel Records (MPRs) currently associated with his claims file include several complaints of pain and stiffness in his shoulders, elbows, and hands from 1991 to 1993, the Veteran's 1993 separation examination is relevant because it relates to whether further complaints pertaining to the Veteran's shoulders, elbows, and hands were noted at the time of his separation from service.  Crucially, the AOJ's efforts to obtain the Veteran's STRs are not documented, and consequently the Board can not determine at this point whether further efforts to obtain the missing report would be futile.  Thus, the AOJ should attempt again to obtain the report of the 1993 separation examination.

In compliance with the Board's September 2014 remand directives, a June 2016 addendum opinion was obtained as to the Veteran's March 2012 VA examinations for his bilateral shoulder, bilateral elbow, and bilateral hand disorders.  In the addendum, the examiner noted that the Veteran's STRs were for silent for any complaints pertaining to his shoulders, elbows, or hands, citing to examinations conducted in service from 1989 to 1992.  

The Board notes that several of the Veteran's STRs and MPRs currently associated with the record include complaints by the Veteran pertaining to his shoulders, elbows, and hands.  In February 23, 1991, the Veteran complained of heightened sensitivity and pain in his hands, shoulders, and elbows and was found to have mild arthritic pain in his joints, despite being too young for the onset of arthritis.  Further, the Veteran's MPRs also contain several Evaluation Training Grade Slips that note joint pain in his shoulders and hands, specifically, from May 1992, April 1993, and May 1993.  The Board finds the examiner's June 2016 addendum opinion that Veteran's bilateral shoulder, bilateral elbow, and bilateral hand disorders were less likely than not incurred in or caused by an in-service injury, event, or illness to be inadequate, as the examiner relied on an incomplete claims file.  The examiner did not have access to the Veteran's 1993 separation examination, nor does it appear that the examiner had access to the Veteran's MPRs noting several Evaluation Training Grade Slips where the Veteran reported joint pain.  For these reasons, the Board finds that another remand is necessary to obtain new medical opinions regarding the Veteran's bilateral shoulder, bilateral elbow, and bilateral hand disorders.  



Accordingly, the case is REMANDED for the following action:

1. Obtain all outstanding service treatment records for the Veteran's active service, specifically, his 1993 separation examination.  

All efforts to obtain these records should be documented, and if the records cannot be located, a formal finding of unavailability should be associated with the Veteran's claims file.

2. Thereafter, send the Veteran's claims file to an appropriate medical professional to determine the nature and etiology of any diagnosed bilateral shoulder disorder, bilateral elbow disorder, and bilateral hand disorder.  The Veteran's electronic claims file must be made accessible to the designated professional for review.  The examiner must provide a rationale for all opinions provided.  If an opinion cannot be expressed without resort to speculation, discuss why such is the case.  In this regard, indicate whether the inability to provide a definitive opinion is due to a need for further information or because the limits of medical knowledge have been exhausted regarding the etiology of the disability at issue or because of some other reason.

Following the review of the claims file, the examiner is then requested to respond to the following:

a) Is it at least as likely as not (a 50 percent probability or greater) that any diagnosed bilateral shoulder disorder is etiologically related to the Veteran's active service.

b) Is it at least as likely as not (a 50 percent probability or greater) that any diagnosed bilateral elbow disorder is etiologically related to the Veteran's active service.

c) Is it at least as likely as not (a 50 percent probability or greater) that any diagnosed bilateral hand disorder is etiologically related to the Veteran's active service.

In rendering the requested opinions, the examiner should specifically consider:  (1) the Veteran's 1993 separation examination, if located and associated with the Veteran's claims file; (2) the Veteran's February 23, 1991 complaints of shoulder, elbow, and hand pain, along with the finding of mild arthritic pain in the Veteran's joints; and (3) the Veteran's May 1992, April 1993, and May 1993 Evaluation Training Grade Slips noting complaints of joint pain in his shoulders and hands.

If the requested opinions cannot be provided without a new examination, one should be scheduled.

3. After completing all indicated development, the AOJ should readjudicate the Veteran's claims.  If the benefits sought on appeal remain denied, the Veteran should be furnished with a supplemental statement of the case, given the opportunity to respond, and the case should thereafter be returned to the Board for further appellate review, if warranted.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Thomas H. O'Shay
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




